


Exhibit 10.15




                                                
LOAN AND SECURITY AGREEMENT
by and among


ATLANTICUS HOLDINGS CORPORATION
as Borrower,
CERTAIN SUBSIDIARIES NAMED HEREIN,
as Guarantors,
and
DOVE VENTURES, LLC
as Lender


Dated as of November 26, 2014
                                            



1

--------------------------------------------------------------------------------




 
 
TABLE OF CONTENTS
 
 
 
 
Page
1
DEFINITIONS AND CONSTRUCTION
1
 
1.1
Definitions
1
 
1.2
Accounting Terms
11
 
1.3
Code
11
 
1.4
Construction
11
 
1.5
Schedules and Exhibits
11
2
LOAN AND TERMS OF PAYMENT
11
 
2.1
Term Loans
11
 
2.2
Payments
12
 
2.3
Interest Rates: Rates, Payments, and Calculations
13
 
2.4
Promissory Notes
13
3
CONDITIONS; TERM OF AGREEMENT
13
 
3.1
Conditions Precedent to the Closing Date
13
 
3.2
Term
14
 
3.3
Effect of Termination
14
 
3.4
Early Termination by Borrower
15
4
CREATION OF SECURITY INTEREST
15
 
4.1
Grant of Security Interest
15
 
4.2
Collection of Accounts, General Intangibles, and Negotiable Collateral
16
 
4.3
Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required
16
 
4.4
Power of Attorney
16
 
4.5
Right to Inspect
17
 
4.6
Control Agreements
17
5
REPRESENTATIONS AND WARRANTIES
17
 
5.1
No Encumbrances
17
 
5.2
Equipment
17
 
5.3
Location of Inventory and Equipment
17
 
5.4
Inventory Records
18
 
5.5
State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
18
 
5.6
Due Organization and Qualification; Subsidiaries
18
 
5.7
Due Authorization; No Conflict
18
 
5.8
Litigation
19
 
5.9
No Material Adverse Change
19
 
5.1
Fraudulent Transfer
19
 
5.11
Employee Benefits
19
 
5.12
Environmental Condition
19
 
5.13
Intellectual Property
19
 
5.14
Leases
19
 
5.15
Deposit Accounts and Securities Accounts
19
 
5.16
Complete Disclosure
20
 
5.17
Indebtedness
20
 
5.18
Transaction Documents
20
 
5.19
Licenses; Regulatory Approvals
20


i

--------------------------------------------------------------------------------




6
AFFIRMATIVE COVENANTS
20
 
6.1
Accounting System
20
 
6.2
Financial Statements, Reports, Certificates
20
 
6.3
Maintenance of Properties
21
 
6.4
Taxes
21
 
6.5
Insurance
21
 
6.6
Location of Inventory and Equipment
22
 
6.7
Compliance with Laws
22
 
6.8
Leases
22
 
6.9
Existence
22
 
6.1
Environmental
22
 
6.11
Disclosure Updates
22
 
6.12
Formation of Subsidiaries
23
 
6.13
Licenses; Regulatory Approval
23
 
6.14
Retirement of Convertible Bonds
23
7
NEGATIVE COVENANTS
23
 
7.1
Indebtedness
23
 
7.2
Liens
24
 
7.3
Restrictions on Fundamental Changes
26
 
7.4
Disposal of Assets
26
 
7.5
Change Name
27
 
7.6
Nature of Business
27
 
7.7
Prepayments and Amendments
27
 
7.8
Change of Control
27
 
7.9
Distributions
27
 
7.1
Accounting Methods
27
 
7.11
Investments
27
 
7.12
Transactions with Affiliates
28
 
7.13
Use of Proceeds
28
8
EVENTS OF DEFAULT
28
9
THE LENDER’S RIGHTS AND REMEDIES
30
 
9.1
Rights and Remedies
30
 
9.2
Remedies Cumulative
31
10
TAXES AND EXPENSES
31
11
WAIVERS; INDEMNIFICATION
32
 
11.1
Demand; Protest; etc
32
 
11.2
The Lender’s Liability for Collateral
32
 
11.3
Indemnification
32
12
GUARANTY
 
33
 
12.1
Guaranty; Limitation of Liability
33
 
12.2
Guaranty Absolute
33
 
12.3
Waivers and Acknowledgments
34
 
12.4
Subrogation
35
 
12.5
Subordination
36
 
12.6
Continuing Guaranty; Assignments
36
13
NOTICES
 
37


ii

--------------------------------------------------------------------------------




14
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
37
15
GENERAL PROVISIONS
38
 
15.1
Successors
38
 
15.2
Amendments and Waivers
38
 
15.3
No Waivers; Cumulative Remedies
38
 
15.4
Effectiveness
39
 
15.5
Section Headings
39
 
15.6
Interpretation
39
 
15.7
Severability of Provisions
39
 
15.8
Counterparts; Electronic Execution
39
 
15.9
Revival and Reinstatement of Obligations
39
 
15.10
Integration
39




iii

--------------------------------------------------------------------------------




EXHIBITS
Exhibit A
Form of Term Note
Exhibit B
Form of Compliance Certificate
Schedule 4.1
Commercial Tort Claims








--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
November 26, 2014, by and among ATLANTICUS HOLDINGS CORPORATION, a Georgia
corporation, as Borrower (“Borrower”), certain Subsidiaries of Borrower as
guarantors, and DOVE VENTURES, LLC, a Nevada limited liability company, as
lender (together with any successors or assigns thereto, “Lender”).
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a General Intangible.
“Additional Documents” has the meaning set forth in Section 4.3(c).
“Additional Term Loan” has the meaning set forth in Section 2.1(b).
“Additional Term Note” has the meaning set forth in Section 2.1(b).
“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of Section 7.12 hereof: (a) any Person which owns
directly or indirectly 10% or more of the Stock having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership or joint venture in
which a Person is a partner or joint venturer shall be deemed an Affiliate of
such Person. For purposes of this Agreement, the Lender shall be deemed to not
to be an Affiliate of any Credit Party.
“Agreement” has the meaning set forth in the preamble hereto.
“Approved Accounting Firms” means any of the following independent certified
public accounting firms: BDO USA, LLP, any independent certified public
accounting firm of nationally recognized standing or any other independent
certified public accounting firm acceptable to the Lender in its reasonable
discretion.
“Authorized Person” means any officer or employee of Borrower certified by
Borrower to be an “Authorized Person”.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

1

--------------------------------------------------------------------------------




“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Board of Directors” means, with respect to any Person, the Board of Directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board of directors (or comparable managers).
“Books” means all of each Credit Party’s now owned or hereafter acquired books
and records (including all of their Records indicating, summarizing, or
evidencing their assets (including the Collateral) or liabilities, all of each
Credit Party’s Records relating to their business operations or financial
condition, and all of their goods or General Intangibles related to such
information).
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Nevada.
“Capital Lease” means a lease under which any Credit Party is liable that is
required to be capitalized for financial reporting purposes in accordance with
GAAP as in effect on the date hereof.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (e) above.
“Change of Control” means and shall be deemed to have occurred, if (a) after the
Closing Date, a majority of the seats (other than vacant seats) on the board of
directors of Borrower shall at any time be occupied by persons who were not (i)
members of the board of directors of Borrower on the Closing Date, (ii)
nominated by the board of directors of Borrower after the Closing Date or (iii)
appointed by the directors referred to in clause (a)(i) or (ii) after the
Closing Date, (b) on or at any time after the Closing Date, any person or group
(within the meaning of Rule 13d-5 of the Securities and Exchange Act of 1934, as
in effect on the date hereof) other than a Permitted Holder shall own, directly
or indirectly, beneficially or of record, shares representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of Borrower; or (c) any event constituting a “change in control”
under instruments governing any other Indebtedness in a principal amount in
excess of $1,000,000. Notwithstanding the foregoing, a “person” or “group” shall
not be deemed to have

2

--------------------------------------------------------------------------------




beneficial ownership of securities subject to a stock purchase agreement, merger
or amalgamation agreement or similar agreement (or voting or option agreement
related thereto) until the consummation of the transactions contemplated by such
agreement
“Closing Date” means the date that all conditions precedent set forth in Section
3.1 have been satisfied and the Initial Term Loan is made.
“Code” means the Nevada Uniform Commercial Code, as in effect from time to time;
provided, however, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, priority, or remedies with
respect to the Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of Nevada, the term “Code” shall mean the Uniform Commercial Code as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority, or remedies.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Credit Party in or upon which a Lien is
granted hereunder or under any of the Loan Documents.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).
“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.3(b).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B delivered by the chief financial officer of Borrower to the Lender.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Lender, executed and delivered by Borrower or one of its
Subsidiaries, the Lender, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).
“Convertible Bonds” means Borrower’s 5.875% Convertible Bonds due 2035.
“Credit Parties” means, collectively, the Borrower and the Guarantors and
“Credit Party” means any of them.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Dollars” or “$” means United States dollars.
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Credit Party, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Credit Party, or any of their
predecessors in interest.

3

--------------------------------------------------------------------------------




“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Credit Party, relating to the environment, the effect of the environment on
employee health, or Hazardous Materials, including the Comprehensive
Environmental Response Compensation and Liability Act, 42 USC §9601 et seq.
(“CERCLA”); the Resource Conservation and Recovery Act, 42 USC §6901 et seq.
(“RCRA”); the Federal Water Pollution Control Act, 33 USC § 1251 et seq; the
Toxic Substances Control Act, 15 USC § 2601 et seq; the Clean Air Act, 42 USC §
7401 et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety
and Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
“Equipment” means equipment (as that term is defined in the Code), and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts, and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Credit Party
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Credit Party under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Credit Party is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Credit Party and whose employees are aggregated with the
employees of any Credit Party under IRC Section 414(o).
“Event of Default” has the meaning set forth in Section 8.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

4

--------------------------------------------------------------------------------




“Excluded Stock” means the Stock of (a) Fortiva Funding III, LLC; (b) Fortiva
Funding IV, LLC; (c) Atlanticus Funding II, LLC; (d) Atlanticus Funding IV, LLC;
(e) CreditLogistics India Private Limited; (f) CCR Reinsurance Ltd.; and (g)
Stock of any Subsidiary not organized or formed under the laws of the United
States or of any State thereof, to the extent such Stock exceeds 65% of the
outstanding voting Stock of such Subsidiary.


“Excluded Subsidiaries” shall mean any Subsidiary of Borrower that is not a
Guarantor.
“Extraordinary Receipts” means any Collections received by Borrower or any of
its Subsidiaries not in the ordinary course of business, including, (a) foreign,
United States, state or local tax refunds, (b) pension plan reversions,
(c) proceeds of insurance, (d) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action,
(e) condemnation awards (and payments in lieu thereof), (f) indemnity payments,
and (g) any purchase price adjustment received in connection with any purchase
agreement.
“Facility Amount” means up to $40,000,000.
“Funding Date” means the date that an Additional Term Loan is made in accordance
with Section 2.1(c).


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims and any other personal property other than Accounts, Deposit
Accounts, goods, Investment Property, and Negotiable Collateral.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guarantors” means, collectively, CIAC Corporation, a Nevada corporation,
Atlanticus Services Corporation, a Georgia corporation, Wilton Acquisitions,
LLC, a Georgia limited liability company, CC Serve Corporation, a Georgia
corporation, Access Financing, LLC, a Georgia limited liability company, Mobile
Tech Investments, LLC, a Georgia limited liability company, and ACC Holdings,
LLC, a Georgia limited liability company, and “Guarantor” means any one of them.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity,

5

--------------------------------------------------------------------------------




carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.
“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries that provide for
an interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s or any of its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.
“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.
“Indemnified Liabilities” has the meaning set forth in Section 11.3.
“Indemnified Person” has the meaning set forth in Section 11.3.
“Initial Term Loan” has the meaning set forth in Section 2.1(a).
“Initial Term Note” has the meaning set forth in Section 2.1(a).
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.
“Inventory” means inventory (as that term is defined in the Code).
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

6

--------------------------------------------------------------------------------




“Investment Property” means investment property (as that term is defined in the
Code).
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“Lender” has the meaning set forth in the preamble to this Agreement; provided,
however, in the event of a sale by the Lender of less than all of the Term Loans
to any other Person, “Lender” means all holders of the Term Loans in the
aggregate, or, where the context suggests otherwise in this Agreement the Person
serving in the role of “agent” or “lead lender” as designated by the holders of
a majority of the principal amount of the Term Loans.
“Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Credit Party under any of the Loan
Documents that are paid, advanced, or incurred by the Lender, (b) fees or
charges paid or incurred by the Lender in connection with the Lender’s
transactions with Borrower or their Subsidiaries, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches), filing,
recording, publication, appraisal or business valuations, real estate surveys,
real estate title policies and endorsements, environmental audits and greens
fees, (c) costs and expenses incurred by Lender in the disbursement of funds to
or for the account of Borrower (by wire transfer or otherwise), (d) charges paid
or incurred by Lender resulting from the dishonor of checks, (e) reasonable
costs and expenses paid or incurred by the Lender to correct any default or
enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
the Lender related to audit examinations of the Books up to the amount of any
limitation contained in this Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by the Lender in enforcing
or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender’s relationship with Borrower or
any Subsidiary of Borrower, (h) the Lender’s reasonable costs and expenses
(including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and (i)
the Lender’s reasonable costs and expenses (including attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Borrower or any Subsidiary of Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.
“Lender-Related Person” means the Lender, together with the Lender’s Affiliates,
officers, directors, employees, attorneys, and agents.
“Lender’s Liens” means the Liens granted by Borrower or its Subsidiaries to the
Lender under this Agreement or the other Loan Documents.
“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements,

7

--------------------------------------------------------------------------------




rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.
“Loan Documents” means this Agreement, the Control Agreements, the Pledge
Agreement, any note or notes executed by any Credit Party in connection with
this Agreement and payable to the Lender, and any other agreement entered into,
now or in the future, by any Credit Party and the Lender in connection with this
Agreement.
“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries’, taken as a whole, ability to perform its
obligations generally under the Loan Documents to which it is a party or of the
Lender’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Lender’s
Liens with respect to the Collateral as a result of an action or failure to act
on the part of a Credit Party.
“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).
“Net Cash Proceeds” means, with respect to any sale or disposition by any Person
or any Subsidiary thereof of property or assets, the amount of Collections
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of such Person or such Subsidiary, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to the Lender under this
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such disposition, (ii) reasonable direct costs and direct expenses related
thereto incurred by such Person or such Subsidiary in connection therewith
(including reasonable legal expenses, accounting expenses, investment banking
services, and sales commissions), and (iii) taxes paid or payable to any taxing
authorities by such Person or such Subsidiary (or by a direct or indirect member
or shareholder of such Person or Subsidiary) in connection therewith, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable and are properly and
directly attributable to such transaction. For the avoidance of doubt, taxes
properly and directly attributable to such transaction do not include any income
or franchise taxes.
“Obligations” means the Initial Term Loan, each Additional Term Loan, if any,
principal, interest (including any interest that, but for the commencement of an
Insolvency Proceeding, would have accrued), premiums, liabilities (including all
amounts charged to Borrower’s loan account pursuant hereto), obligations
(including indemnification obligations), fees, charges, costs, Lender Expenses
(including any fees or expenses that, but for the commencement of an Insolvency
Proceeding, would have accrued), lease payments, guaranties, covenants, and
duties of any kind and description owing by the Credit Parties to the Lender
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all Lender Expenses that any Credit Party is required to pay
or reimburse by the Loan Documents, by law, or otherwise. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

8

--------------------------------------------------------------------------------




“Permitted Dispositions” means (a) (i) sales or other dispositions of Equipment
that is substantially worn, damaged, or obsolete in the ordinary course of
business and (ii) sales or other dispositions of other property or assets for
cash in an aggregate amount not less than the fair market value of such property
or assets, provided that the Net Cash Proceeds of such Dispositions do not
exceed $1,000,000 in the aggregate in any twelve-month period, (b) sales of
Inventory to buyers in the ordinary course of business, (c) the use or transfer
of money or Cash Equivalents in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) dispositions in the
ordinary course of business of defaulted Accounts and their underlying
receivables in connection with the compromise, settlement or collection thereof,
and (f) sales, transfers, or dispositions of property or assets permitted by
Section 7.11 hereof.
“Permitted Holder” mean, collectively, David G. Hanna, Frank J. Hanna III,
members of their immediate families, their respective estate, heirs and
legatees, and the legal representatives of any of the foregoing, including,
without limitation, the trustee of any trust of which one or more of the
foregoing are the sole beneficiaries.
“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to Borrower or
any Subsidiary of Borrower effected in the ordinary course of business or owing
to Borrower or any Subsidiary of Borrower as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of Borrower or any Subsidiary of Borrower, (e) Investments by any
Credit Party in any other Credit Party, provided that the proceeds of such
Investments in the hands of the investee Credit Party shall not (except for
Permitted Liens) be encumbered to the benefit of any creditor other than the
Lender, and (f) Investments arising under Hedge Agreements so long as such
hedging arrangements are used in the ordinary course of business operations as a
risk management strategy or to hedge against changes resulting from market
operations and not as a means to speculate for investment purposes on trends and
shifts in financial or commodities markets.
“Permitted Liens” means Liens permitted by Section 7.2.
“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or any of its Subsidiaries, as applicable, in good faith,
and (c) the Lender is reasonably satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or
priority of any of the Lender’s Liens.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Pledge Agreement” means one or more stock pledge agreements executed and
delivered by one or more of the Credit Parties in favor of the Lender, in each
case, in form and substance reasonably satisfactory to the Lender.

9

--------------------------------------------------------------------------------




“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including obligations under Capital Leases), incurred at the time of, or
within 20 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Credit Party and the improvements thereto.
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.
“Reporting Addendum” has the meaning given such term in Section 3.1(c)(vi).
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a “securities account” as that term is defined in the
Code.
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.
“Stock” means all shares, options, warrants, interests, participations,
membership interests, or other equivalents (regardless of how designated) of or
in a Person, whether voting or nonvoting, including common stock, preferred
stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the SEC under the Exchange
Act).
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, instrument, or Investment Property.
“Term Loan” has the meaning set forth in Section 2.1(b).
“Term Note” has the meaning set forth in Section 2.1(b).
“Termination Date” means the earliest of (a) December 31, 2014, if the Closing
Date has not occurred on or before such date, (b) the prepayment of the Term
Loans in full, (c) the date, if any, of the acceleration of the maturity of the
Term Loans pursuant to Section 9.1(a) and (d) that date which is 364 days after
the Closing Date.

10

--------------------------------------------------------------------------------




“Transaction Documents” means, collectively, all agreements, documents and
instruments executed and/or delivered in connection therewith; provided, that
the term “Transaction Documents” as used herein shall not include any of the
Loan Documents.
“United States” means the United States of America.
“Voidable Transfer” has the meaning set forth in Section 15.9.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto.


1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein, provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 shall govern.


1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than contingent indemnification Obligations. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.


1.5    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.


2.LOAN AND TERMS OF PAYMENT.
2.1    Term Loans.


(a)Initial Term Loan. Subject to the terms and conditions of this Agreement, on
the Closing Date Lender shall make a term loan (the “Initial Term Loan”) to
Borrower in a principal amount of $20,000,000. The Term Loan shall be evidenced
by one or more promissory notes aggregating to the principal amount of the Term
Loan and substantially in the form of Exhibit A attached hereto and incorporated
herein by reference (together with all amendments, consolidations,
modifications, renewals

11

--------------------------------------------------------------------------------




and supplements thereto the “Initial Term Note”). The Term Loan shall be due and
payable in a single installment, payable on the Termination Date.
(b)Additional Term Loans. At the request of the Borrower, the Lender, in the
exercise of its sole and absolute discretion, may agree to make additional term
loans (each an “Additional Term Loan” and, together with the Initial Term Loan,
the “Term Loans”), which additional Term Loans shall be governed by the terms of
this Agreement in the event the Lender and the Borrower so agree under the terms
of any Note evidencing such Additional Term Loans (together with the Initial
Term Note and with all amendments, consolidations, modifications, renewals and
supplements thereto, each an “Additional Term Note” and, together with the
Initial Term Note, collectively the “Term Notes”). Such Additional Term Loans
shall be evidenced by such other Loan Documents as may be agreed upon by such
Bank and the Borrower from time to time. Any such Additional Term Loan shall be
in a minimum principal amount of $5,000,000 and in an integral multiple of
$1,000,000.
(c)Borrowing Procedure. Borrower may request that a Term Loan be made hereunder
upon an irrevocable written request by an Authorized Person delivered to Lender
(i) in the case of the Initial Term Loan, not later than 9:00 a.m. (Atlanta
time) on the Closing Date and (ii) in the case of any Additional Term Loan, not
later than ten (10) days prior to the Business Day that is the requested Funding
Date for such Additional Term Loan. Such Notice shall specify the principal
amount of the Term Loan being requested (which, when aggregate with any other
outstanding Term Loans, may not be in excess of the Facility Amount), the
proposed Funding Date for such Loan and, in the case of any Additional Term
Loan, the proposed use of the proceeds of such Additional Term Loan. Lender
shall make the proceeds of the Initial Term Loan available to Borrower on the
Closing Date by transferring immediately available funds equal to the proceeds
thereof to such account as Borrower shall specify to Lender. In the event that
Lender elects in its sole and absolute discretion to make an Additional Term
Loan, Lender shall make the proceeds of such Additional Term Loan available to
Borrower on the Funding Date therefor by transferring immediately available
funds equal to such proceeds thereof to such account as Borrower shall specify
to Lender and that Lender shall approve.
(d)Termination. Notwithstanding the foregoing, the outstanding unpaid principal
balance and all accrued and unpaid interest under all Term Loans shall be due
and payable on the Termination Date. All amounts outstanding under each Term
Loan shall constitute Obligations.
2.2    Payments.
(a)    Payments by Borrower. Except as otherwise expressly provided herein, all
payments by Borrower shall be made to such account as Lender as Lender shall
specify and shall be made in immediately available funds, no later than 2:00
p.m. (Atlanta time) on the date specified herein. Any payment received by Lender
later than 2:00 p.m. (Atlanta time), shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
(b)    Optional Prepayments. Borrower may prepay, without premium or penalty,
the principal amount of the Term Loans, provided that: no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (i)
Borrower shall provide Lender not less than 5 Business Days prior written notice
of such prepayment, and (ii) each such prepayment shall be in a minimum amount
of $500,000 and integral multiples of $500,000 in excess thereof, or, if less,
an amount equal to the remaining aggregate principal balance of the Term Loans.
Each prepayment pursuant to this Section 2.2(b) shall be applied in accordance
with Section 2.2(d).
(c)    Mandatory Prepayments.
(i)    Immediately upon any voluntary or involuntary sale or disposition by any
Credit Party of property or assets (other than sales or dispositions which
qualify as Permitted Dispositions), Borrower shall prepay the outstanding
Obligations in accordance with clause (d) below in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such sales

12

--------------------------------------------------------------------------------




or dispositions. Nothing contained in this subclause (i) shall permit Borrower
or any of its Subsidiaries to sell or otherwise dispose of any property or
assets other than in accordance with Section 7.4.
(ii)    Upon the incurrence or issuance by Borrower or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to clauses (a) through (m) of Section 7.1), Borrower shall
prepay the outstanding Obligations in accordance with clause (d) below in an
amount equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by Borrower or such Subsidiary.
(iii)    Immediately upon the receipt by Borrower or any of its Subsidiaries of
any Extraordinary Receipts in any fiscal year, Borrower shall prepay the
outstanding Obligations in accordance with clause (d) below in an amount equal
to 50% of such Extraordinary Receipts, net of (A) any reasonable direct expenses
incurred in collecting such Extraordinary Receipts and (B) claims of other of
lenders whose Indebtedness has a claim to such Extraordinary Receipts that has
priority over Lender.
(d)    Application of Payments. All payments or prepayments made on the Term
Loans shall be applied first to the outstanding accrued and unpaid interest
thereon and second to the principal balances of the Term Loans on a pro rata
basis.
2.3    Interest Rates: Rates, Payments, and Calculations.
(a)    Interest Rates. Except as provided in clause (b) below, the Term Loans
and all other Obligations shall bear interest at a rate equal to nine percent
(9%) per annum.
(b)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default (and at the election of Lender), all Obligations shall bear interest
on the outstanding principal balance thereof at a per annum rate equal to 5
percentage points above the per annum rate otherwise applicable hereunder, and
(c)    Payment. Interest on the Obligations shall be payable on the earliest of
(i) the first day of each month for the preceding month, (ii) the occurrence of
an Event of Default in consequence of which the Lender has elected to accelerate
the maturity of all or any portion of the Obligations, or (iii) termination of
this Agreement pursuant to the terms hereof. All fees payable hereunder shall be
payable when set forth herein or otherwise on demand. Any interest not paid when
due shall constitute an Event of Default under Section 8.2.
(d)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed.
(e)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum as allowed by law, and payment received from Borrower in excess of
such legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.
2.4    Promissory Notes. Borrower agrees, at the request of the Lender, to
execute and deliver to Lender a promissory note or notes, in conformity with the
terms of this Agreement, in registered form to evidence any Term Loan, in form
and substance reasonably satisfactory to Lender, payable to the order of Lender
and otherwise duly completed.


3.CONDITIONS; TERM OF AGREEMENT.


3.1    Conditions Precedent to the Closing Date. The obligation of the Lender to
make the Initial Term Loan shall be subject to the following conditions
precedent:

13

--------------------------------------------------------------------------------




(a)this Agreement has been duly executed and delivered by the Borrower, each
Guarantor and the Lender;
(b)the Closing Date shall occur on or before December 31, 2014;
(c)Lender shall have received each of the following documents, in form and
substance reasonably satisfactory to the Lender, duly executed (to the extent
applicable), and each such document shall be in full force and effect:
(i)the Pledge Agreement, together with all certificates representing the shares
of Stock pledged thereunder, as well as Stock powers with respect thereto
endorsed in blank;
(ii)one or more Term Notes aggregating to the principal amount of the Initial
Term Loan;
(iii)a certificate from the Secretary of each Credit Party (A) attesting to the
resolutions of such Credit Party’s Board of Directors authorizing its execution,
delivery, and performance of this Agreement and the other Loan Documents to
which such Credit Party is a party, (B) authorizing specific officers of such
Credit Party to execute the same, and (C) attesting to the incumbency and
signatures of such specific officers of such Credit Party;
(iv)copies of each Credit Party’s Governing Documents, as amended, modified, or
supplemented to the Funding Date, certified by the Secretary of such Credit
Party;
(v)a certificate of status with respect to Borrower, dated not earlier than 10
days prior to the Closing Date, such certificate to be issued by the appropriate
officer of the jurisdiction of organization of Borrower, which certificate shall
indicate that such Borrower is in good standing in such jurisdiction; and
(vi)a reporting addendum (the “Reporting Addendum”) containing the information
required by Sections 5.3, 5.5(a), 5.5(b), 5.6(b), 5.8, 5.12, 5.15, 5.17 and 7.1.
(d)The Lender shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.5, the form and substance of
which shall be satisfactory to The Lender;
(e)Borrower shall have paid all Lender Expenses incurred in connection with the
transactions evidenced by this Agreement;
(f)Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Document or with the consummation of the transactions contemplated
thereby;
(g)the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);
(h)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;
(i)no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
any Credit Party, the Lender, or any of their Affiliates; and
(j)no Material Adverse Change shall have occurred.
3.2    Term. This Agreement shall continue in full force until the later to
occur of (a) the termination of any and all obligations of the Lender to fund
the Initial Term Loan hereunder and (b) the repayment in full of the
Obligations. The foregoing notwithstanding, the Lender shall have the right to
terminate this Agreement, and any obligation to make the Initial Term Loan,
prior to the Funding Date immediately and without notice upon the occurrence and
during the continuation of an Event of Default.
3.3    Effect of Termination. On the date of termination of this Agreement, all
Obligations immediately shall become due and payable without notice or demand to
be held by the Lender. No

14

--------------------------------------------------------------------------------




termination of this Agreement, however, shall relieve or discharge Borrower or
its Subsidiaries of their duties, Obligations, or covenants hereunder or under
any other Loan Document and the Lender’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and any obligation of the
Lender to fund the Initial Term Loan has been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and any
and all obligations of the Lender to fund any loans hereunder have been
terminated, the Lender will, at Borrower’s sole expense, execute and deliver any
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the Lender’s Liens and all notices of
security interests and liens previously filed by the Lender with respect to the
Obligations.
3.4    Early Termination by Borrower. Borrower has the option, at any time upon
15 days prior written notice by Borrower to the Lender, to terminate this
Agreement by paying to the Lender, in cash, the Obligations, in full. If
Borrower has sent a notice of termination pursuant to the provisions of this
Section, then Borrower shall be obligated to repay the Obligations, in full, on
the date set forth as the date of termination of this Agreement in such notice.


4.CREATION OF SECURITY INTEREST.


4.1    Grant of Security Interest. In order to secure prompt repayment of any
and all of the Obligations in accordance with the terms and conditions of the
Loan Documents and in order to secure prompt performance by the Credit Parties
of each of their covenants and duties under the Loan Documents, each Credit
Party hereby grants to the Lender a continuing security interest in all of its
right, title, and interest in and to each the following property, whether
currently existing, hereafter acquired or arising and wheresoever located
(collectively, the “Collateral”):
(a)all of its Accounts,
(b)all of its Books,
(c)all of its commercial tort claims described on Schedule 4.1,
(d)all of its Deposit Accounts,
(e)all of its Equipment,
(f)all of its General Intangibles,
(g)all of its Inventory,
(h)all of its Investment Property (including all of its securities and
Securities Accounts),
(i)all of its Negotiable Collateral,
(j)all of its Supporting Obligations,
(k)money or other assets of each such Credit Party that now or hereafter come
into the possession, custody, or control of the Lender, and
(l)the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, exchange, collection, or other disposition of
any of the foregoing, or any portion thereof or interest therein, and the
proceeds thereof.


Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to any Excluded Stock and the term “Investment
Property” shall expressly exclude the Excluded Stock.

15

--------------------------------------------------------------------------------




The Lender’s Liens in and to the Collateral shall attach to all Collateral
without further act on the part of the Lender or any Credit Party. Anything
contained in this Agreement or any other Loan Document to the contrary
notwithstanding, except for Permitted Dispositions, Borrower and its
Subsidiaries have no authority, express or implied, to dispose of any item or
portion of the Collateral.
4.2    Collection of Accounts, General Intangibles, and Negotiable Collateral.
At any time after the occurrence and during the continuation of an Event of
Default, the Lender or the Lender’s designee may (a) notify Account Debtors of
the Credit Parties that the Credit Parties’ Accounts, chattel paper, or General
Intangibles have been assigned to the Lender or that the Lender has a security
interest therein, or (b) collect the Credit Parties’ Accounts, chattel paper, or
General Intangibles directly and charge the collection costs and expenses to the
loan account.
4.3    Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.
(a)The Credit Parties authorize the Lender to file any financing statement
necessary or desirable to effectuate the transactions contemplated by the Loan
Documents, and any continuation statement or amendment with respect thereto
(including without limitation any financing statements that (i) indicate the
Collateral (A) as all assets of such Credit Party or words of similar effect,
regardless of whether any particular asset of such Credit Party falls within the
scope of Article 9 of the Code or whether any portion of the assets of such
Credit Party constitute part of the Collateral, or (B) as being of an equal or
lesser scope or with greater detail, and (ii) contain any other information
required by part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement or amendment, including (x) whether such
Credit Party is an organization, the type of organization and any organization
identification number issued to such Credit Party, and (y) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates), in any appropriate filing office
without the signature of any Credit Party where permitted by applicable law.
(b)If any Credit Party acquires any commercial tort claims after the date hereof
in which the expected recovery is expected to exceed $250,000, such Credit Party
shall promptly (but in any event within 3 Business Days after such acquisition)
deliver to the Lender a written description of such commercial tort claim and
shall deliver a written agreement, in form and substance satisfactory to the
Lender, pursuant to which such Credit Party shall grant a perfected security
interest in all of its right, title and interest in and to such commercial tort
claim to the Lender, as security for the Obligations (a “Commercial Tort Claim
Assignment”).
(c)At any time upon the request of the Lender, the Credit Parties shall execute
or deliver to the Lender any and all financing statements, original financing
statements in lieu of continuation statements, amendments to financing
statements, fixture filings, security agreements, pledges, assignments,
Commercial Tort Claim Assignments, endorsements of certificates of title, and
all other documents (collectively, the “Additional Documents”) that the Lender
may reasonably request, in form and substance reasonably satisfactory to the
Lender, to create, perfect, and continue perfected or to better perfect the
Lender’s Liens in the assets of the Credit Parties (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of the Lender in any owned Real Property
acquired after the Closing Date, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, each Credit Party authorizes the
Lender to execute any such Additional Documents in the applicable Credit Party’s
name and authorizes the Lender to file such executed Additional Documents in any
appropriate filing office.
4.4    Power of Attorney. Each Credit Party hereby irrevocably makes,
constitutes, and appoints the Lender (and any of the Lender’s officers,
employees, or agents designated by the Lender) as such Credit Party’s true and
lawful attorney, with power to (a) if such Credit Party refuses to, or fails
timely

16

--------------------------------------------------------------------------------




to execute and deliver any of the documents described in Section 4.3, sign the
name of such Credit Party on any of the documents described in Section 4.3, (b)
at any time that an Event of Default has occurred and is continuing, sign such
Credit Party’s name on any invoice or bill of lading relating to the Collateral,
drafts against Account Debtors, or notices to Account Debtors, (c) endorse such
Credit Party’s name on any of its payment items (including all of its
Collections) that may come into the Lender’s possession, (d) at any time that an
Event of Default has occurred and is continuing, make, settle, and adjust all
claims under such Credit Party’s policies of insurance and make all
determinations and decisions with respect to such policies of insurance, and (e)
at any time that an Event of Default has occurred and is continuing, settle and
adjust disputes and claims respecting such Credit Party’s Accounts, chattel
paper, or General Intangibles directly with Account Debtors, for amounts and
upon terms that the Lender determines to be reasonable, and the Lender may cause
to be executed and delivered any documents and releases that the Lender
determines to be necessary. The appointment of the Lender as each Credit Party’s
attorney, and each and every one of its rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully and
finally repaid and performed and the Lender’s obligations to extend credit
hereunder are terminated.
4.5    Right to Inspect. The Lender (through any of its officers, employees, or
agents) shall have the right, (a) so long as no Default or Event of Default
shall have occurred and be continuing, upon reasonable notice, during regular
business hours and without unreasonable disruption of the business of the
Borrower and its Subsidiaries, and (b) after the occurrence and during the
continuance of a Default or an Event of Default, at any time and without prior
notice, in each case, from time to time hereafter to inspect the Books and make
copies or abstracts thereof and to check, test, and appraise the Collateral, or
any portion thereof, in order to verify Borrower’s and its Subsidiaries’
financial condition or the amount, quality, value, condition of, or any other
matter relating to, the Collateral.
4.6    Control Agreements. The Credit Parties agree that they will, upon the
request of the Lender, take any or all reasonable steps in order for the Lender
to obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and
9-107 of the Code with respect to (a) any Securities Account or Deposit Account
having an average monthly balance of $100,000 or more and (b) all electronic
chattel paper, Investment Property, and letter-of-credit rights. Upon the
occurrence and during the continuance of a Default or Event of Default, the
Lender may notify any bank or securities intermediary to liquidate the
applicable Deposit Account or Securities Account or any related Investment
Property maintained or held thereby and remit the proceeds thereof to Lender.


5.REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender to enter into this Agreement, each Credit Party
makes the following representations and warranties to the Lender which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Funding Date, as though made on and as of the Funding Date (except to the extent
that such representations and warranties relate solely to an earlier date) and
such representations and warranties shall survive the execution and delivery of
this Agreement:
5.1    No Encumbrances. Each Credit Party has good and indefeasible title to, or
a valid leasehold interest in, its personal property assets and good and
marketable title to, or a valid leasehold interest in, its Real Property, in
each case, free and clear of Liens except for Permitted Liens.
5.2    Equipment. All of the material Equipment of the Credit Parties is used or
held for use in their business and is fit for such purposes, ordinary wear and
tear excepted.
5.3    Location of Inventory and Equipment. The Inventory and Equipment of
Borrower and its Subsidiaries are not stored with a bailee, warehouseman, or
similar party and are located only at, or in-transit between, the locations
identified on the Reporting Addendum.

17

--------------------------------------------------------------------------------




5.4    Inventory Records. Each Credit Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ material Inventory and the book value thereof.
5.5    State of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
(a)The jurisdiction of organization of each Credit Party is set forth on the
Reporting Addendum.
(b)The chief executive officer of each Credit Party is located at the address
indicated on the Reporting Addendum.
(c)As of the Funding Date, the Credit Parties do not hold any commercial tort
claims, except as set forth on Schedule 4.1.
5.6    Due Organization and Qualification; Subsidiaries.
(a)Each Credit Party is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.
(b)Set forth on the Reporting Addendum is a complete and accurate list of each
Credit Party’s direct Subsidiaries as of the Funding Date, showing: (i) the
jurisdiction of their organization, (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Subsidiaries, and (iii)
the number and the percentage of the outstanding shares of each such class owned
directly or indirectly by the applicable Credit Party. All of the outstanding
capital Stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.
(c)Except as set forth on the Reporting Addendum, there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Stock or any
security convertible into or exchangeable for any such Stock.
5.7    Due Authorization; No Conflict.
(a)The execution, delivery, and performance by each Credit Party of this
Agreement and the other Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Credit Party.
(b)The execution, delivery, and performance by each Credit Party of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to such Credit Party, the Governing Documents of such Credit Party,
or any order, judgment, or decree of any court or other Governmental Authority
binding on such Credit Party, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of such Credit Party, (iii) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Credit Party, other than Permitted Liens, or (iv)
require any approval of such Credit Party’s interestholders or any approval or
consent of any Person under any material contractual obligation of such Credit
Party, other than consents or approvals that have been obtained and that are
still in force and effect.
(c)Other than the filing of financing statements, and the recordation of certain
of Loan Documents, the execution, delivery, and performance by each Credit Party
of this Agreement and the other Loan Documents to which such Credit Party is a
party do not and will not require any registration with, consent, or approval
of, or notice to, or other action with or by, any Governmental Authority, other
than consents or approvals that have been obtained and that are still in force
and effect.
(d)This Agreement and the other Loan Documents to which each Credit Party is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by such Credit Party will be the legally valid and binding
obligations of such Credit Party, enforceable against

18

--------------------------------------------------------------------------------




such Credit Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.
(e)Upon the filing of financing statements, the Lender’s Liens shall be validly
created, perfected, and first priority Liens, subject only to Permitted Liens,
to the extent such Liens can be perfected by the filing of financing statements
and the delivery of stock certificates.
5.8    Litigation. Other than those matters disclosed on the Reporting Addendum,
and other than matters that reasonably could not be expected to result in a
Material Adverse Change, there are no actions, suits, or proceedings pending or,
to the best knowledge of the Credit Parties, threatened in writing against
Borrower or any of its Subsidiaries.
5.9    No Material Adverse Change. All financial statements relating to Borrower
and its Subsidiaries that have been delivered by Borrower to the Lender have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrower’s and
its Subsidiaries’ consolidated financial condition as of the date thereof and
their consolidated results of operations for the period then ended. Since
December 31, 2013, there has not been a Material Adverse Change with respect to
Borrower and its Subsidiaries.
5.10    Fraudulent Transfer. No transfer of property is being made by Borrower
or any of its Subsidiaries and no obligation is being incurred by the Borrower
or any of its Subsidiaries in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower or its Subsidiaries.
5.11    Employee Benefits. None of the Credit Parties or any of their ERISA
Affiliates maintains or contributes to any Benefit Plan.
5.12    Environmental Condition. Except as set forth on the Reporting Addendum,
(a) to Credit Parties’ knowledge, none of the Credit Parties’ properties or
assets has ever been used by the Credit Parties, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
applicable Environmental Law and where such violation would reasonably be
expected to result in a Material Adverse Change, (b) to the Credit Parties’
knowledge, none of Borrower’s nor its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) none of the
Credit Parties have received notice that a Lien arising under any Environmental
Law has attached to any revenues or to any Real Property owned or operated by
the Credit Parties, and (d) none of the Credit Parties have received a summons,
citation, notice, or directive from the United States Environmental Protection
Agency or any other federal or state governmental agency concerning any action
or omission by any Credit Party resulting in the releasing or disposing of
Hazardous Materials into the environment.
5.13    Intellectual Property. Each Credit Party owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted.
5.14    Leases. Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating and all of such leases are valid and
subsisting and no material default by Borrower or its Subsidiaries exists under
any of them, in each case, except for leases the loss of which, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Change.
5.15    Deposit Accounts and Securities Accounts. Set forth on the Reporting
Addendum is a listing of all of Borrower’s and its Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

19

--------------------------------------------------------------------------------




5.16    Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Credit Parties in writing to the Lender
(including all information contained in the Schedules hereto, in the Reporting
Addendum or in the other Loan Documents) for purposes of or in connection with
this Agreement, the other Loan Documents or any transaction contemplated herein
or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Credit Parties in writing to the
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.
5.17    Indebtedness. Set forth on the Reporting Addendum is a true and complete
list of all Indebtedness of Borrower and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Funding Date and the Reporting Addendum accurately reflects the aggregate
principal amount of such Indebtedness and describes the principal terms thereof.
5.18    Transaction Documents. As of the Closing Date and the Funding Date,
Borrower has delivered to the Lender a complete and correct copy of the
Transaction Documents (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith). No Person party thereto is in
default in any material respect in the performance or compliance with any
provisions thereof. All such documents comply with, and the transactions
contemplated thereby have been consummated in accordance with, all applicable
laws. The Transaction Documents are in full force and effect as of the Closing
Date and the Funding Date and have not been terminated, rescinded or withdrawn.
The execution, delivery and performance by the Credit Parties of the such
documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in full force and effect. To the best of Credit Parties’ knowledge, none
of the representations or warranties of any other Person in any Transaction
Document contains any untrue statement of a material fact or omit any fact
necessary to make the statements therein not misleading.
5.19    Licenses; Regulatory Approvals. Except as described on the Reporting
Addendum hereof, Borrower and each of its Subsidiaries have all licenses and
regulatory approvals necessary to the conduct of their business and in order to
comply with all applicable law.


6.AFFIRMATIVE COVENANTS.
The Credit Parties covenant and agree that, until the payment in full of the
Obligations, the Credit Parties shall and shall cause each of their Subsidiaries
to do all of the following:
6.1    Accounting System. Maintain a system of accounting that enables the
Credit Parties to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by the Lender.
6.2    Financial Statements, Reports, Certificates. Deliver to the Lender:
(a)as soon as available, but in any event within 50 days after the end of each
of Borrower’s fiscal quarters (other than the fourth fiscal quarter),
(i)an unaudited consolidated balance sheet, income statement, and statement of
cash flow covering Borrower and its Subsidiaries’ operations during such period,
and
(ii)a Compliance Certificate,
(b)as soon as available, but in any event within 90 days after the end of each
of Borrower’s fiscal years,
(i)Consolidated financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by an Approved Accounting Firm and certified, without
any qualifications, (including any (A) “going concern” or like qualification or
exception, or (B) qualification or exception as

20

--------------------------------------------------------------------------------




to the scope of such audit), by such accountants (other than with respect to the
Consolidated nature of such financial statements) to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management),
(ii)a Compliance Certificate, and
(c)as soon as available, but in any event within 30 days after the end of each
month (other than a month that is the end of one of Borrower’s fiscal quarters),
a Compliance Certificate;
(d)promptly, but in any event within 5 days after any Credit Party has knowledge
of any event or condition that constitutes a Default or an Event of Default,
notice thereof and a statement of the curative action that Borrower proposes to
take with respect thereto,
(e)promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on any Credit Party, notice of all
actions, suits, or proceedings brought by or against any Credit Party before any
Governmental Authority in which there is a reasonable probability of an adverse
decision which, if determined adversely to such Credit Party or such Subsidiary,
reasonably could be expected to result in a Material Adverse Change, and
(f)upon the request of the Lender, any other information reasonably requested
relating to the Collateral or the financial condition of Borrower or its
Subsidiaries.
Documents required to be delivered pursuant to Section 6.2(a) or (b) shall be
deemed to have been delivered on the date (i) on which the Borrower files such
documents with the SEC and such documents are publicly available on the SEC’s
EDGAR filing system or any successor thereto, or (ii) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website.
6.3    Maintenance of Properties. Maintain and preserve all of their properties
which are necessary or useful in the proper conduct to their business in good
working order and condition, ordinary wear and tear excepted (except where the
failure to do so could not be expected to result in a Material Adverse Change),
and comply at all times with the provisions of all leases to which it is a party
as lessee (except for leases the loss of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Change), so as to prevent any loss or forfeiture thereof or thereunder.
6.4    Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against the Credit
Parties, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrower will and will cause its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of them by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish the Lender with proof satisfactory to the Lender indicating that the
applicable Borrower or Subsidiary of Borrower has made such payments or
deposits.
6.5    Insurance.
(a)At the Credit Parties’ expense, maintain insurance respecting their and their
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. The Credit Parties also
shall maintain public liability insurance. All such policies of insurance shall
be in such amounts and with such insurance companies as are reasonably
satisfactory to the Lender. The Credit Parties shall deliver a certificate of
insurance with respect to all such policies to the Lender with an endorsement
naming the Lender as a loss payee (under a satisfactory lender’s loss payable
endorsement) or additional insured, as appropriate. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days (10 days in the case of non-

21

--------------------------------------------------------------------------------




payment) prior written notice to the Lender in the event of cancellation of the
policy for any reason whatsoever.
(b)The Credit Parties will not, and will not suffer or permit their respective
Subsidiaries to, take out separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 6.5,
unless the Lender is included thereon as an additional insured or loss payee
under a lender’s loss payable endorsement. The Credit Parties promptly shall
notify the Lender whenever such separate insurance is taken out, specifying the
insurer thereunder and full particulars as to the policies evidencing the same,
and copies of such policies promptly shall be provided to the Lender.
6.6    Location of Inventory and Equipment. Keep Borrower’s and its
Subsidiaries’ chief executive offices only at the locations identified on the
Reporting Addendum; provided, however, that Borrower or any Subsidiary may
change its chief executive office by written notice to the Lender not less than
30 days prior to the date such chief executive office is relocated, so long as
such new location is within either the continental United States or same country
as its original location.
6.7    Compliance with Laws. Other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change, comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, including, but not limited to, the Fair Labor Standards
Act, the Americans With Disabilities Act, and all laws, rules, regulations, and
orders relating to truth in lending, billing practices, fair credit reporting,
equal credit opportunity, debt collection practices, and consumer debtor
protections.
6.8    Leases. Pay when due all rents and other amounts payable under any leases
to which any Credit Party is a party or by which any Credit Party’s properties
and assets are bound, unless (a) such payments are the subject of a Permitted
Protest or (b) the failure to make such payments would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
6.9    Existence. At all times preserve and keep in full force and effect Credit
Party’s valid existence and good standing and any rights and franchises material
to their businesses, except to the extent that the failure to maintain any such
existence, right, or franchise is a Permitted Disposition.
6.10    Environmental.
(a)Keep any property either owned or operated by any Credit Party free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
except to the extent that such obligations or liabilities would not reasonably
be expected to result in a Material Adverse Change, (b) comply with
Environmental Laws, except to the extent that the failure to comply would not
reasonably be expected to result in a Material adverse Change, and provide to
the Lender documentation of such compliance which the Lender reasonably
requests, (c) promptly notify the Lender of any release of a Hazardous Material
in any reportable quantity from or onto property owned or operated by any Credit
Party and take any Remedial Actions required to abate said release or otherwise
to come into compliance with applicable Environmental Law, and (d) promptly, but
in any event within 5 days of its receipt thereof, provide the Lender with
written notice of any of the following: (i) notice that an Environmental Lien
has been filed against any of the real or personal property owned in fee by any
Credit Party, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Credit Party, and (iii) notice of
a violation, citation, or other administrative order which reasonably could be
expected to result in a Material Adverse Change.
6.11    Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify the Lender if any written information,
exhibit, or report furnished to the Lender contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant

22

--------------------------------------------------------------------------------




to the foregoing provision will not cure or remedy the effect of the prior
untrue statement of a material fact or omission of any material fact nor shall
any such notification have the effect of amending or modifying this Agreement or
any of the Schedules hereto.
6.12    Formation of Subsidiaries. At the time that any Credit Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Credit Party shall (a) unless such new Subsidiary
either (i) shall have no assets and conduct no business or (ii) will be
acquiring and/or originating receivables or acquiring goods to hold for lease
and will be incurring Indebtedness for such purposes, cause such new Subsidiary
to provide to the Lender a joinder to this Agreement, together with such other
security documents, as well as appropriate financing statements, all in form and
substance satisfactory to the Lender (including being sufficient to grant the
Lender a first priority Lien (subject to Permitted Liens) in and to the assets
of such newly formed or acquired Subsidiary), (b) provide to the Lender a pledge
agreement and appropriate certificates and powers or financing statements,
hypothecating all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance satisfactory to the Lender, and (c) provide to
the Lender all other documentation, including one or more opinions of counsel
satisfactory to the Lender, which in its opinion is appropriate with respect to
the execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all property subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 6.12 shall be a Loan Document.
6.13    Licenses; Regulatory Approval. Obtain and maintain all material licenses
and regulatory approvals necessary in the conduct of their business and in order
to comply with all applicable law.
6.14    Retirement of Convertible Bonds. Immediately upon the purchase of any
Convertible Bonds, cancel and retire such Convertible Bonds.


7.
NEGATIVE COVENANTS.

Each Credit Party covenants and agrees that, until termination of any and all
obligations of the Lender to fund any loans hereunder and payment in full of the
Obligations, such Credit Party will not and will not permit any of its
Subsidiaries to do any of the following:
7.1    Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
(a)Indebtedness evidenced by this Agreement and the other Loan Documents,
(b)Indebtedness outstanding on the Closing Date and set forth on the Reporting
Addendum,
(c)intercompany loans and advances permitted by Section 7.11;
(d)Indebtedness (including Guarantees) in respect of (i) performance, surety,
bid, appeal or similar bonds, completion guarantees or similar instruments,
including letters of credit and bankers acceptances (not incurred for the
purpose of borrowing money), in each case provided in the ordinary course of
business, (ii) Hedging Agreements entered into in the ordinary course of
business as a risk management strategy and (iii) agreements providing for
indemnification, adjustment of purchase price or similar obligations, or from
guarantees or letters of credit, surety bonds or performance bonds securing any
obligations pursuant to such agreement, incurred in connection with the
disposition of any business, assets or Subsidiary of Borrower;
(e)Capital Lease Obligations and Indebtedness created, incurred or assumed in
respect of the purchase, improvement, repair or construction of property,
provided that such Indebtedness is created, incurred or assumed within 180 days
after the earlier of (x) the placement in service of such property or (y) the
final payment on such property, and provided that the aggregate amount of the

23

--------------------------------------------------------------------------------




Indebtedness and created, incurred or assumed pursuant to this paragraph (e) at
any time outstanding shall not exceed $500,000;
(f)Indebtedness incurred to pay premiums for insurance policies maintained by
Borrower or any of its Subsidiaries in the ordinary course of business not
exceeding in aggregate the amount of such unpaid premiums;
(g)Indebtedness of any Person acquired by Borrower or any of its Subsidiaries in
an acquisition permitted by Section 7.11 (“Acquisition Indebtedness”) and
assumed by Borrower or such Subsidiary pursuant to such acquisition, provided
that (i) such Indebtedness was not incurred in contemplation of such
acquisition, and (ii) such Indebtedness in respect thereof shall not be secured
by any assets other than some or all of the assets securing the acquired
Indebtedness prior to such acquisition;
(h)refinancings, renewals, or extensions of Indebtedness permitted under clauses
(b), (e) and (g) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in the Lender’s reasonable
judgment, materially impair the prospects of repayment of the Obligations by the
Credit Parties or materially impair Borrower’s or any Credit Party’s
creditworthiness, (ii) such refinancings, renewals, or extensions do not result
in an increase in the principal amount of, or interest rate with respect to, the
Indebtedness so refinanced, renewed, or extended or add one or more Credit
Parties as liable with respect thereto if such additional Credit Parties were
not liable with respect to the original Indebtedness, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions, that, taken as a whole, are materially more burdensome
or restrictive to the applicable Credit Party, (iv) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended;
(i)Guarantees with respect to bonds issued to support workers’ compensation,
unemployment or other insurance or self-insurance obligations, and similar
obligations, in each case, incurred by Borrower or any of its Subsidiaries in
the ordinary course of business;
(j)Indebtedness in the form of any earnout or other similar contingent payment
obligation incurred in connection with an acquisition permitted hereunder;
(k)Indebtedness arising in the ordinary course of business in respect of netting
services, overdraft protections, cash management services and otherwise in
connection with deposit accounts;
(l)Guarantees (i) of Indebtedness otherwise permitted to be incurred hereunder
or (ii) granted in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower or any of its
Subsidiaries;
(m)Indebtedness incurred by Excluded Subsidiaries to fund the origination or
purchase of receivables or the purchase of goods to be held for lease, in either
case in the ordinary course of business; and
(n)Other Indebtedness of Borrower or any of its Subsidiaries in an aggregate
face and/or principal amount at any time outstanding not in excess of
$1,000,000.
7.2    Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except (including
Liens that are replacements of Permitted Liens to the extent that the original
Indebtedness is refinanced, renewed, or extended under Section 7.1(h) and so
long as the

24

--------------------------------------------------------------------------------




replacement Liens only encumber those assets that secured the refinanced,
renewed, or extended Indebtedness):
(a)Liens for taxes, assessments or other governmental charges or levies not yet
due and payable or as to which the period of grace, if any, related thereto has
not expired or which are subject to a Permitted Protest;
(b)builder’s, architects’, engineer’s, laborer’s, supplier of materials’,
mechanics’, materialmen’s, carriers’, warehousemen’s, processor’s, landlord’s
and similar Liens arising in the ordinary course of business and securing
obligations of such Person that are either (i) not overdue for a period of more
than 60 days, or, (ii) if more than 60 days overdue, (A) as to which no action
has been taken to enforce such Lien or (B) that are subject to a Permitted
Protest;
(c)Liens arising in connection with workers’ compensation, unemployment
insurance, pensions and social security benefits and similar programs;
(d)(i) Liens incurred or deposits made in the ordinary course of business to
secure the performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents, leases, governmental contracts,
permits, licenses, trade contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations incurred in connection with
the borrowing of money or the payment of the deferred purchase price of
property) and (ii) Liens securing surety, indemnity, performance, appeal and
release bonds, provided that full provision for the payment of all such
obligations has been made on the books of such Person if and to the extent
required by GAAP;
(e)imperfections of title, statutory exceptions to title, restrictive covenants,
rights of way, easements, servitudes, mineral interest reservations, municipal
and zoning by-laws and ordinances or similar laws or rights reserved to or
vested in any governmental office or agency to control or regulate the use of
any real property, general real estate taxes and assessments not yet delinquent
and other encumbrances on real property that (i) do not arise out of the
incurrence of any Indebtedness for money borrowed and (ii) do not interfere with
or impair in any material respect the operation, in the ordinary course of
business, of the real property on which such Lien is imposed;
(f)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Credit Party or Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;
(g)leases or subleases granted to others not interfering in any material respect
with the business of Borrower or any Subsidiary of Borrower and any interest or
title of a lessor under any lease (whether a Capital Lease or an operating
lease) permitted by this Agreement or the Loan Documents;
(h)Liens arising from the granting of a lease or license to enter into or use
any asset of Borrower or any Subsidiary of Borrower to any Person in the
ordinary course of business of Borrower or any Subsidiary of Borrower that does
not interfere in any material respect with the use or application by Borrower or
any Subsidiary of Borrower of the asset subject to such license in the business
of Borrower or such Subsidiary;
(i)Liens attaching solely to cash earnest money deposits made by Borrower or any
Subsidiary of Borrower in connection with any letter of intent or purchase
agreement entered into it in connection with an acquisition permitted hereunder;
(j)Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;
(k)Liens on insurance policies and proceeds thereof to secure premiums
thereunder;
(l)Liens existing as of the Closing Date and that are listed on the Reporting
Addendum, and replacement Liens on the same assets; provided that (A) such Liens
shall apply only to the property or assets to which they apply on the Closing
Date and (B) such Liens shall secure only (x)

25

--------------------------------------------------------------------------------




those obligations that they secured on the Closing Date and (y) refinancings of
such secured obligations permitted hereunder so long as the principal amount of
obligations secured under this clause (iv) does not exceed the sum of the
principal amount of such secured obligations being refinanced plus the amount of
any premium required to be paid thereon as a result of, and any interest, fees
and costs incurred in, such refinancing;
(m)Liens securing Indebtedness permitted by Section 7.1(e), provided that any
such Lien shall apply only to the property that is the subject of such
Indebtedness;
(n)Liens securing Indebtedness permitted by Section 7.1(f), provided that such
Liens attach only to insurance policies and proceeds thereof;
(o)Liens securing Indebtedness assumed or incurred pursuant to Section 7.1(g) in
connection with any acquisition permitted hereunder, provided that (A) such
Liens attach only to property or assets acquired in connection with such
acquisition, (B) such Liens were not created in contemplation of such
acquisition and (C) such Liens shall secure only those obligations that they
secure at the time of such acquisition in respect thereof;
(p)Liens on property or assets of Excluded Subsidiaries;
(q)Liens created under any agreement relating to the sale, transfer or other
disposition of assets permitted hereunder, provided that such Liens relate
solely to the assets to be sold, transferred or otherwise disposed;
(r)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(s)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.8 or securing appeal or other surety bonds relating
to such judgments;
(t)Any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder;
(u)Liens not otherwise permitted by the foregoing clauses of this Section 7.2 or
the succeeding clause of this Section 7.2 securing obligations in an aggregate
amount outstanding at any time not in excess of $500,000; and
(v)Liens in favor of a Credit Party securing Indebtedness permitted under
Section 7.1(c) and which, if on assets of a Credit Party, have been subordinated
to the Liens of the Lender on terms reasonably satisfactory to the Lender.
7.3    Restrictions on Fundamental Changes.
(a)Enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock.
(b)Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).
(c)Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets;
provided, however, that (i) any Subsidiary of Borrower may convey, sell, lease,
license, assign, transfer, or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its assets to the
Borrower or any other Credit Party, (ii) any Subsidiary of Borrower may merge or
consolidate with the Borrower (so long as the Borrower is the surviving entity)
or any other Subsidiary of Borrower (provided, however, that if any such
Subsidiary is a Credit Party, the surviving entity shall be a Credit Party),
(ii) any Subsidiary of Borrower may be liquidated or dissolved into its parent
entity; (iii) Borrower may merge with any other Person to consummate an
acquisition permitted by Section 7.11 hereof provided that Borrower is the
surviving entity and (iv) any Subsidiary of Borrower may merge with any other
Person to consummate an acquisition permitted by Section 7.11 hereof provided
that the entity surviving such merger is a wholly-owned Subsidiary of Borrower
and is a Credit Party.
7.4    Disposal of Assets. Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of the assets of
any Credit Party.

26

--------------------------------------------------------------------------------




7.5    Change Name. Change any Credit Party’s name, organizational
identification number, state of organization, or organizational identity;
provided, however, that a Credit Party may change its name upon at least 30 days
prior written notice by Borrower to the Lender of such change and so long as, at
the time of such written notification, such Credit Party provides any financing
statements necessary to perfect and continue perfected the Lender’s Liens.
7.6    Nature of Business. (a)  Make any change in the principal nature of its
or their business, or (b) engage in collections policies or procedures
(including the timing, amount and implementation of such policies and
procedures) which (i) are inconsistent with past practices of the Credit
Parties, or (ii) would violate any law, rule, regulation, policy, or order
relating to truth in lending, billing practices, fair credit reporting, equal
credit opportunity, debt collection practices, or consumer debtor protection.
7.7    Prepayments and Amendments. Except in connection with a refinancing
permitted by Section 7.1(h):
(a)optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Credit Party, other than (i) the Convertible Bonds in
accordance with the Transaction Documents and (ii) the Obligations in accordance
with this Agreement and the Loan Documents;
(b)directly or indirectly, amend, modify, alter, increase, or change any of the
material terms or conditions of any agreement, instrument, document, indenture,
or other writing evidencing or concerning Indebtedness permitted under Sections
7.1(b), or
(c)amend, modify, supplement, or restate (i) any of their Governing Documents,
including by the filing or modification of any certificate of designation, or
any agreement or arrangement entered into by it with respect to any of its
Stock, or enter into any new agreement with respect to any of its Stock, in each
case, in a manner that would be adverse to the interests of the Lender, or
(ii) any material terms or conditions of any Transaction Document in a manner
that is materially adverse to the Credit Parties or materially adverse to the
interests of the Lender except to the extent necessary to comply with applicable
law.
7.8    Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.
7.9    Distributions. Other than distributions or declaration and payment of
dividends by a Subsidiary of a Credit Party to a Credit Party, make any
distribution or declare or pay any dividends (in cash or other property, other
than common Stock) on, or purchase, acquire, redeem, or retire any Stock of any
Credit Party , of any class, whether now or hereafter outstanding; provided,
however, that (a) any Subsidiary of a Credit Party may pay dividends or make
distributions to such Credit Party or any other Subsidiary of Borrower, and (b)
the Borrower may purchase and retire its Stock (i) in a manner similar to its
historic practices with respect to vestings under its stock compensation plans,
or (ii) as otherwise approved in advance by Lender.
7.10    Accounting Methods. Modify or change their fiscal year or their method
of accounting (other than as may be required to conform to GAAP) in any material
respect or enter into, modify, or terminate any agreement currently existing, or
at any time hereafter entered into with any third party accounting firm or
service bureau for the preparation or storage of Borrower’s or its Subsidiaries’
accounting records without said accounting firm or service bureau agreeing to
provide the Lender information regarding Borrower’s and its Subsidiaries’
financial condition.
7.11    Investments. Directly or indirectly, make or acquire any Investment, or
incur any liabilities (including contingent obligations) for or in connection
with any Investment other than:
(a)Permitted Investments;
(b)loans, advances or other Investments made by (i) Borrower or any Subsidiary
of Borrower to or in any Credit Party or any wholly-owned Subsidiary of
Borrower, provided that any such Investments by a Credit Party to or in any such
Subsidiary that is not a Credit Party are either (A) used to fund the
origination or purchase of receivables or the purchase of goods to be held for
lease, in either case in the ordinary course of business or (B) in an aggregate
amount not to exceed $1,000,000 outstanding at

27

--------------------------------------------------------------------------------




any time and (ii) any Subsidiary of Borrower that is not a Credit Party to or in
Borrower or any other Subsidiary of Borrower;
(c)Investments by any Subsidiary that is not a Credit Party in any other
Subsidiary that is not a Credit Party;
(d)Investments consisting of non-cash consideration received in connection with
a sale of assets permitted under Section  7.4;
(e)Investments in existence on the Closing Date by Borrower and each of its
Subsidiaries in the Stock of their respective Subsidiaries;
(f)Investments consisting of Stock, securities or notes received in settlement
of accounts receivable incurred in the ordinary course of business from a
customer that Borrower or any Subsidiary of Borrower has reasonably determined
is unable to make cash payments in accordance with the terms of such account
receivable;
(g)accounts receivable created or acquired, and deposits, prepayments and other
credits to suppliers made, in the ordinary course of business;
(h)prepaid expenses and lease, utility, workers’ compensation, performance and
other similar deposits made in the ordinary course of business;
(i)Investments constituting Guarantees permitted under Section 7.1 and
Investments permitted under Section 7.11(k);
(j)Investments consisting of Hedging Agreements permitted hereunder;
(k)any Credit Party may acquire all or substantially all of the assets of a
Person or line of business, unit or division of such Person, or not less than
100% of the Stock of such a Person (other than directors’ qualifying shares) (in
each case referred to herein as the “Acquired Entity”), provided that (i) the
aggregate acquisition amount is less than $5,000,000, (ii) the Acquired Entity
shall be in a similar line of business as that of Borrower and its Subsidiaries,
(iii) at the time of such transaction both before and immediately after giving
effect thereto, no Event of Default or Default shall have occurred and be
continuing, (iv) within thirty (30) days after the consummation of such
acquisition (or such longer time as the Lender may approve), the Acquired Entity
and each Subsidiary of the Acquired Entity shall become a Credit Party; and
Borrower and each Credit Party shall comply, and shall cause their respective
Subsidiaries to comply, with the other provisions of Section 6.12 applicable to
such Acquired Entity or Subsidiary, or to its Stock, substantially concurrently
with the consummation of such acquisition or by such later date reasonably
agreed by the Lender with respect to specific compliance items (any acquisition
of an Acquired Entity meeting all of the criteria set forth in this paragraph
(k) being referred to herein as a “Permitted Acquisition”); and
(l)other Investments in an aggregate amount not to exceed $1,000,000 during the
term of the Agreement.
7.12    Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (a) are (i) in the ordinary course of such Credit Party’s
business, (ii) upon fair and reasonable terms, (iii) are fully disclosed to the
Lender, and (iv) are no less favorable to Credit Parties than would be obtained
in an arm’s length transaction with a non-Affiliate, (b) distributions and
dividends permitted hereunder, or (c) reasonable compensation of officers and
directors.
7.13    Use of Proceeds. Use the proceeds of (a) the Initial Term Loan for any
purpose other than to pay a portion of the purchase price of the Convertible
Bonds pursuant to the Transaction Documents and (b) any Additional Term Loan for
any purpose not approved by Lender in writing.


8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

28

--------------------------------------------------------------------------------




8.1    If Borrower fails to pay when due and payable or when declared due and
payable, all or any portion of the principal amount of the Term Loans;
8.2    if Borrower fails to pay when due and payable any interest on the Term
Loans (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees and charges due the Lender,
reimbursement of Lender Expenses, or other amounts constituting Obligations) and
such failure shall continue unremedied for a period of three (3) Business Days;
8.3    If any Credit Party:
(a)fails to perform, keep, or observe any term, provision, covenant, or
agreement contained in Sections 4.5, 6.11, 6.12, 6.14 and 7.1 through 7.13, of
this Agreement and such failure continues for a period of 10 days after the
earlier of the date (i) any officer of any Credit Party becomes aware of such
failure, or (ii) notice thereof shall have been given to the Borrower by the
Lender;
(b)fails or neglects to perform, keep, or observe any other term, provision,
covenant, or agreement contained in this Agreement, or in any of the other Loan
Documents (giving effect to any grace periods, cure periods, or required
notices, if any, expressly provided for in such Loan Documents); in each case,
other than any such term, provision, covenant, or agreement that is the subject
of another provision of this Section 8 (in which event such other provision of
this Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of the date (i) any officer of any Credit Party becomes aware
of such failure, or (ii) notice thereof shall have been given to the Borrower by
the Lender;
8.4    If any portion of any Credit Party’s assets with a value in excess of
$500,000 is attached, seized, subjected to a writ or distress warrant, or levied
upon, or comes into the possession of any third Person and the same is not
discharged before the earlier of 30 days after the date it first arises or 5
days prior to the date on which such property or asset is subject to forfeiture
by such Credit Party;
8.5    If an Insolvency Proceeding is commenced by any Credit Party;
8.6    If an Insolvency Proceeding is commenced against any Credit Party, and
any of the following events occur: (a) such Credit Party consents to the
institution of the Insolvency Proceeding against it, (b) the petition commencing
the Insolvency Proceeding is not timely controverted, (c) the petition
commencing the Insolvency Proceeding is not dismissed within 60 calendar days of
the date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Credit Party,
or (e) an order for relief shall have been entered therein;
8.7    If any Credit Party is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;
8.8    If one or more judgments or other claims involving an aggregate amount of
$500,000 or more becomes a Lien or encumbrance upon any of any Credit Party’s
assets and either (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment or order, or (ii) there shall be a period of 30
consecutive days after entry thereof during which a stay of enforcement of any
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;
8.9    (a)    If there is a default in one or more agreements to which Borrower
or any of its Subsidiaries is a party with one or more third Persons relative to
any Indebtedness involving an aggregate amount of $1,000,000 or more, and such
default (i) occurs at the final maturity of obligations thereunder, or
(ii) results in a right by such third Person(s), irrespective of whether
exercised, to accelerate the maturity of Borrower’s or such Subsidiary’s
obligations thereunder; or
(b)If there is a default in any other material agreement to which Borrower or
any Subsidiary of Borrower is a party with one or more third Persons and such
default results in a right by such third Person(s), irrespective of whether
exercised, to terminate such agreement and such default, individually or in the
aggregate together with all other such defaults, which would result in a
Material Adverse Change;

29

--------------------------------------------------------------------------------




8.10    If any Credit Party makes any payment on account of Indebtedness that
has been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;
8.11    If any material misstatement or material misrepresentation exists as of
the date when made or deemed made, in any warranty, representation, written
statement, or Record made to the Lender by any Credit Party;
8.12    If the obligation of (a) any Guarantor under Section 12 is limited or
terminated by operation of law or by such Guarantor thereunder;
8.13    If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby, except
as a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement or except as a result of the election of the
Lender not to perfect such Lien; or
8.14    Any material provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability of any
provision of any Loan Document shall be contested by any Credit Party, or a
proceeding shall be commenced by any Credit Party, or by any Governmental
Authority having jurisdiction over any Credit Party, seeking to establish the
invalidity or unenforceability of any provision of any Loan Document, or any
Credit Party shall deny that it has any liability or obligation purported to be
created under any Loan Document.


9.THE LENDER’S RIGHTS AND REMEDIES.
9.1    Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default, the Lender (at its election but without notice of its
election and without demand) is entitled do any one or more of the following,
all of which are authorized by each Credit Party:
(a)Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;
(b)If the Funding Date has not occurred, terminate this Agreement and any of the
other Loan Documents as to any future liability or obligation of the Lender,
including, but not limited to, any obligation of the Lender to fund the Initial
Term Loan, but without affecting any of the Lender’s Liens in the Collateral and
without affecting the Obligations;
(c)Settle or adjust disputes and claims directly with any Credit Party’s Account
Debtors for amounts and upon terms which the Lender considers advisable, and in
such cases, the Lender will credit such Credit Party with only the net amounts
received by the Lender in payment of such disputed Accounts after deducting all
Lender Expenses incurred or expended in connection therewith;
(d)Cause the Credit Parties to hold all of their returned Inventory in trust for
the Lender and segregate all such Inventory from all other assets of the Credit
Parties or in any Credit Party’s possession;
(e)Without notice to or demand upon any Credit Party, make such payments and do
such acts as the Lender considers necessary or reasonable to protect its
security interests in the Collateral. Each Credit Party agrees to assemble the
Collateral if the Lender so requires, and to make the Collateral available to
the Lender at a place that the Lender may designate which is reasonably
convenient to both parties. Each Credit Party authorizes the Lender to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
Lien that in the Lender’s determination appears to conflict with the priority of
the Lender’s Liens in and to the Collateral and to pay all expenses incurred in
connection therewith and to charge Borrower’s loan account therefor. With
respect to any owned or leased premises of any Credit Party, each Credit Party
hereby grants the Lender a license to enter into possession of such premises and
to occupy the same, without charge, in order to exercise any of the Lender’s
rights or remedies provided herein, at law, in equity, or otherwise;

30

--------------------------------------------------------------------------------




(f)Without notice to any Credit Party (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of any Credit
Party held by the Lender, or (ii) Indebtedness at any time owing to or for the
credit or the account of any Credit Party held by the Lender;
(g)Hold, as cash collateral, any and all balances and deposits of any Credit
Party held by the Lender to secure the full and final repayment of all of the
Obligations;
(h)Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Each Credit Party hereby grants to the Lender a license or other right to use,
without charge, such Credit Party’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, or any property
of a similar nature, as it pertains to the Collateral, in completing production
of, advertising for sale, and selling any Collateral and such Credit Party’s
rights under all licenses and all franchise agreements shall inure to the
Lender’s benefit;
(i)Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including any Credit Party’s premises) as the Lender determines
is commercially reasonable. It is not necessary that the Collateral be present
at any such sale and the Lender may credit bid and purchase at any public sale;
(j)Seek the appointment of a receiver or keeper to take possession of all or any
portion of the Collateral or to operate same and, to the maximum extent
permitted by law, seek the appointment of such a receiver without the
requirement of prior notice or a hearing; and
(k)Shall have all other rights and remedies available at law or in equity or
pursuant to any other Loan Document.


Except in those circumstances where no notice is required under the Code, the
Lender shall give Borrower (for the benefit of the applicable Credit Party) a
notice in writing of the time and place of public sale, or, if the sale is a
private sale or some other disposition other than a public sale is to be made of
the Collateral, the time on or after which the private sale or other disposition
is to be made. The notice shall be personally delivered or mailed, postage
prepaid, to Borrower as provided in Section 13, at least 10 days before the
earliest time of disposition set forth in the notice; however, no notice needs
to be given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Sections 8.5 or 8.6, in addition to the remedies set
forth above, without any notice to any Credit Party or any other Person or any
act by the Lender, any obligation of the Lender to fund any loans hereunder
shall automatically terminate and the Obligations then outstanding, together
with all accrued and unpaid interest thereon and all fees and all other amounts
due under this Agreement and the other Loan Documents, shall automatically and
immediately become due and payable, without presentment, demand, protest, or
notice of any kind, all of which are expressly waived by the Credit Parties.
9.2    Remedies Cumulative. The rights and remedies of the Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by the
Lender of one right or remedy shall be deemed an election, and no waiver by the
Lender of any Event of Default shall be deemed a continuing waiver. No delay by
the Lender shall constitute a waiver, election, or acquiescence by it.


10.TAXES AND EXPENSES.

31

--------------------------------------------------------------------------------




If any Credit Party fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, the Lender, in its sole
discretion and without prior notice to any Credit Party, may do any or all of
the following: (a) make payment of the same or any part thereof, or (b) in the
case of the failure to comply with Section 6.5 hereof, obtain and maintain
insurance policies of the type described in Section 6.5 and take any action with
respect to such policies as the Lender deems prudent. Any such amounts paid by
the Lender shall constitute Lender Expenses and any such payments shall not
constitute an agreement by the Lender to make similar payments in the future or
a waiver by the Lender of any Event of Default under this Agreement. The Lender
need not inquire as to, or contest the validity of, any such expense, tax, or
Lien and the receipt of the usual official notice for the payment thereof shall
be conclusive evidence that the same was validly due and owing.
11.
WAIVERS; INDEMNIFICATION.

11.1    Demand; Protest; etc. Each Credit Party waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender on which any such Credit Party may in any way be liable.
11.2    The Lender’s Liability for Collateral. Each Credit Party hereby agrees
that: (a) so long as the Lender complies with its obligations, if any, under the
Code, the Lender shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by the Credit Parties.
11.3    Indemnification. Each Credit Party shall pay, indemnify, defend, and
hold the Lender-Related Persons (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower’s and its Subsidiaries’ compliance with the terms of the
Loan Documents, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Credit Parties shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which the Credit Parties were required
to indemnify the Indemnified Person receiving such payment, the Indemnified
Person making such payment is entitled to be indemnified and reimbursed by the
Credit Parties with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY
SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES
WHICH IN WHOLE OR IN PART ARE CAUSED BY

32

--------------------------------------------------------------------------------




OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF
ANY OTHER PERSON.


12.GUARANTY
12.1    Guaranty; Limitation of Liability.
(a) Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment and performance when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Credit Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Lender in enforcing any rights under this Guaranty or
any other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Credit Party to Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Credit Party. This is
a guaranty of payment and performance and not of collection.
(b)Each Guarantor, and by its acceptance of this Guaranty, the Lender, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Code, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Lender and the
Guarantors hereby irrevocably agree that the Obligations of each Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such Guaranty as set forth in this Article 12 and its related contribution
rights but before taking into account any liabilities under any other guarantee
by such Guarantor. For purposes of the foregoing, all guarantees of such
Guarantor other than the Guaranty under this Agreement and any guarantee of
Indebtedness that is secured by Liens on the Collateral will be deemed to be
enforceable and payable after the Guaranty hereunder and any such guarantee of
Debt that is secured by Liens on the Collateral shall be deemed to be
enforceable and payable simultaneously with the Guaranty hereunder. To the
fullest extent permitted by applicable law, this Section 12.1(b) shall be for
the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any Stock
of such Guarantor.
(c)Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to Lender under this Guaranty or
any other guaranty, such Guarantor will contribute, to the maximum extent
permitted by law and Section 12.1(b), such amounts to each other Guarantor and
each other guarantor so as to maximize the aggregate amount paid to Lender under
or in respect of the Loan Documents.
12.2    Guaranty Absolute.
(a)Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of Lender with respect thereto. The
Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Credit Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to

33

--------------------------------------------------------------------------------




enforce this Guaranty, irrespective of whether any action is brought against the
Borrower or any other Credit Party or whether the Borrower or any other Credit
Party is joined in any such action or actions. The liability of each Guarantor
under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
(i)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
(ii)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Credit Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Credit Party or any of
its Subsidiaries or otherwise;
(iii)the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or Lien, the release of any or all
collateral securing, or purporting to secure, the Guaranteed Obligations or any
other impairment of such collateral, or any taking, release or amendment or
waiver of, or consent to departure from, any other guaranty, for all or any of
the Guaranteed Obligations;
(iv)any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Credit Party under
the Loan Documents or any other assets of any Credit Party or any of its
Subsidiaries whether or not such action constitutes an election of remedies and
even if such action operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy that any Guarantor would otherwise have;
(v)any change, restructuring or termination of the corporate structure or
existence of any Credit Party or any of its Subsidiaries;
(vi)any failure of Lender to disclose to any Credit Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Credit Party now or hereafter
known to Lender (each Guarantor waiving any duty on the part of the Lender to
disclose such information);
(vii)the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
(viii)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Lender
that might otherwise constitute a defense available to, or a discharge of, any
Credit Party or any other guarantor or surety.
(b)This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Lender or any other Person upon
the insolvency, bankruptcy or reorganization of the Borrower or any other Credit
Party or otherwise, all as though such payment had not been made.
12.3    Waivers and Acknowledgments.
(a)Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Lender protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Credit Party or any other Person or any Collateral.

34

--------------------------------------------------------------------------------




(b)Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c)Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Credit Parties, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
(d)Each Guarantor acknowledges that the Lender may, without notice to or demand
upon such Guarantor and without affecting the liability of such Guarantor under
this Guaranty, foreclose under any mortgage by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by the Lender against such
Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable law.
(e)Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of Lender to disclose to such Guarantor any matter, fact or thing relating
to the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Credit Party or any of its Subsidiaries now
or hereafter known by Lender.
(f)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 12.2 and this Section 12.3
are knowingly made in contemplation of such benefits.


12.4    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Credit Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Lender against the Borrower, any other
Credit Party or any other insider guarantor or any Collateral, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower, any other Credit Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and any and all obligations of the
Lender to fund any loans hereunder shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty, or
(b) the Termination Date, such amount shall be received and held in trust for
the benefit of Lender, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to Lender in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to Lender of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, and (iii) the Termination Date
shall have occurred, Lender will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer

35

--------------------------------------------------------------------------------




by subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.
12.5    Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Credit
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 12.5:
(a)Prohibited Payments, Etc. Except following notice from the Lender given
during the continuance of a Default (including the commencement and continuation
of any Insolvency Proceeding relating to any other Credit Party), each Guarantor
may receive payments from any other Credit Party on account of the Subordinated
Obligations. After notice from the Lender given after the occurrence and during
the continuance of any Default (including the commencement and continuation of
any Insolvency Proceeding relating to any other Credit Party), however, unless
the Lender otherwise agrees, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.
(b)Prior Payment of Guaranteed Obligations. In any Insolvency Proceeding, each
Guarantor agrees that the Lender shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of an Insolvency Proceeding, whether or not constituting
an allowed claim in such proceeding (“Post Petition Interest”)) before such
Guarantor receives payment of any Subordinated Obligations.
(c)Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any Insolvency Proceeding
relating to any other Credit Party), each Guarantor shall, if Lender so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Lender and deliver such payments to the Lender on
account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.
(d)Lender Authorization. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any Insolvency
Proceeding relating to any other Credit Party), the Lender is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and if such Guarantor fails to
do so, to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Lender for application to
the Guaranteed Obligations (including any and all Post Petition Interest).
12.6    Continuing Guaranty; Assignments.
(a) This Guaranty is a continuing guaranty and shall (a) remain in full force
and effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and (ii) the
Termination Date, (b) be binding upon the Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Lender and its
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, the Term Loans owing to it and any Term Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Lender herein or
otherwise, in each case as and to the extent provided in Section 12.6. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender (except in connection
with a transaction expressly permitted under Section 7.3 of this Agreement) and
any such attempted assignment without such consent shall be null and void.





36

--------------------------------------------------------------------------------




13.NOTICES.
Unless otherwise provided in this Agreement, all notices or demands by Credit
Parties or the Lender to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail to Credit
Parties in care of Borrower or to the Lender, as the case may be, at its address
set forth below:
If to Borrower:
ATLANTICUS HOLDINGS CORPORATION
 
Five Concourse Parkway
 
Suite 400
 
Atlanta, GA 30328
 
Attn: Chief Financial Officer
 
Email: william.mccamey@atlanticus.com



With a copy to:
GREENBERG TRAURIG, LLP
 
3333 Piedmont Road NE
 
Suite 2500
 
Atlanta, GA 30305
 
Attn: James Altenbach
 
Email: altenbachj@gtlaw.com



If to Lender:
DOVE VENTURES, LLC
 
101 Convention Center Drive, Suite 850
 
Las Vegas, NV 89109
 
Attn: Joshua C. Miller
 
Email: jmiller@key-state.com



With a copy to:
TROUTMAN SANDERS LLP
 
600 Peachtree St. NE
 
Suite 5200
 
Atlanta, GA 30350
 
Attn: Hazen H. Dempster
 
Email: hazen.dempster@troutmansanders.com

The Lender and Borrower may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 13,
other than notices by the Lender in connection with enforcement rights against
the Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Credit Party acknowledges and agrees that notices sent
by the Lender in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
facsimile or any other method set forth above.
14.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN

37

--------------------------------------------------------------------------------




DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.
(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN CLARK COUNTY, NEVADA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH CREDIT PARTY AND THE LENDER
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 14(b).
(c)THE CREDIT PARTIES AND THE LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. THE CREDIT PARTIES AND THE LENDER REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


15.GENERAL PROVISIONS.
15.1    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that the Credit Parties may not assign this Agreement or any rights or duties
hereunder without the Lender’s prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lender shall release any Credit Party from its Obligations. The Lender may
assign this Agreement and the other Loan Documents, or any participation
therein, and its rights and duties hereunder, in whole or in part, with the
consent of the Borrower (such consent not to be unreasonably withheld) provided,
however, that no consent or approval by the Borrower or any Credit Party is
required in connection with any assignment by Lender if (a) there then exists an
Event of Default or (b) such assignment is to an Affiliate of the assigning
Lender.
15.2    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by the Lender and Borrower (on behalf of all
Credit Parties) and then any such waiver or consent shall be effective, but only
in the specific instance and for the specific purpose for which given. Lender
may, with the consent of the Borrower (such consent not to be unreasonably
withheld) amend this Agreement to the extent necessary or appropriate to provide
for multiple lenders hereunder and for a lead lender or agent for such lenders.
15.3    No Waivers; Cumulative Remedies. No failure by the Lender to exercise
any right, remedy, or option under this Agreement or any other Loan Document, or
delay by the Lender in exercising the same, will operate as a waiver thereof. No
waiver by the Lender will be effective unless

38

--------------------------------------------------------------------------------




it is in writing, and then only to the extent specifically stated. No waiver by
the Lender on any occasion shall affect or diminish the Lender’s rights
thereafter to require strict performance by the Credit Parties of any provision
of this Agreement. The Lender’s rights under this Agreement and the other Loan
Documents will be cumulative and not exclusive of any other right or remedy that
the Lender may have.
15.4    Effectiveness. This Agreement shall be binding and deemed effective when
executed by the Credit Parties and the Lender.
15.5    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
15.6    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender or the Credit Parties, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.
15.7    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
15.8    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
15.9    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Credit Party or the transfer to the Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys fees of the
Lender related thereto, the liability of the Credit Parties automatically shall
be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
15.10    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.


[Signature pages to follow]



39

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
BORROWER:
 
ATLANTICUS HOLDINGS CORPORATION
 
 
 


By:/s/ William R. McCamey
 
Name: William R. McCamey
Title: Chief Financial Officer
 
 





 
GUARANTORS:
 
ACC HOLDING, LLC
 
 
 


By:/s/ William R. McCamey
 
Name: William R. McCamey
Title: Manager
 
 
 
 
 
ACCESS FINANCING, LLC
 
 
 


By:/s/ Brian Stone
 
Name: Brian Stone
Title: President
 
 
 
 
 
ATLANTICUS SERVICES CORPORATION
 
 
 


By:/s/ William R. McCamey
 
Name: William R. McCamey
Title: Chief Financial Officer
 
 
 
 


LOAN AND SECURITY AGREEMENT SIGNATURE PAGE

--------------------------------------------------------------------------------




 
CC SERVE CORPORATION
 
 
 


By:/s/ William R. McCamey
 
Name: William R. McCamey
Title: Vice President
 
 
 
 
 
CIAC CORPORATION
 
 
 


By:/s/ William R. McCamey
 
Name: William R. McCamey
Title: Vice President
 
 
 
 
 
MOBILE TECH INVESTMENTS, LLC
 
 
 


By:/s/ Brian Stone
 
Name: Brian Stone
Title: President
 
 
 
 
 
WILTON ACQUISITIONS, LLC
 
 
 


By:/s/ Mitch Saunders
 
Name: Mitch Saunders
Title: Manager



[Signature continue on following page]



LOAN AND SECURITY AGREEMENT SIGNATURE PAGE

--------------------------------------------------------------------------------




 
LENDER:
 
DOVE VENTURES, LLC, as Lender






By:/s/ Josh Miller
Josh Miller
Secretary








LOAN AND SECURITY AGREEMENT SIGNATURE PAGE

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF TERM NOTE






$[____________]                                Las Vegas,
Nevada                                                    [____________], 201_




FOR VALUE RECEIVED, the undersigned ATLANTICUS HOLDINGS CORPORATION, a Georgia
corporation (hereinafter referred to as “Maker”), promises to pay to the order
of DOVE VENTURES, LLC, a Nevada limited liability company (hereinafter to as the
“Holder”), at Holder’s office located at 101 Convention Center Drive, Suite 850,
Las Vegas, Nevada 89109, or at such other place as Holder may from time to time
designate in writing, the principal sum of [____________] Dollars (U.S.
$[__________]), payable in full on the Termination Date. Capitalized terms used
herein but not defined have the meaning given to such terms in the Loan
Agreement referenced below.


Interest on the principal balance from time to time outstanding hereunder shall
accrue at the rates and shall be payable in the manner set forth in that certain
Loan and Security Agreement dated November 26, 2014 (as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among Maker, certain Subsidiaries of Maker as guarantors,
and Holder, as Lender. In no contingency or event whatsoever shall the interest
rate charged pursuant to the terms of this Note or the Loan Agreement exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that Holder has received interest hereunder in excess of the
highest applicable rate, Holder shall promptly refund such excess interest to
Maker.


This Note is one of the Term Notes referred to in the Loan Agreement and is
subject to all of the terms and conditions of the Loan Agreement, including, but
not limited to, those relating to prepayments hereon, and those relating to the
acceleration of the indebtedness represented hereby upon the occurrence of an
Event of Default. Payment of this Note is secured by the Collateral.


In the event that all or any portion of the indebtedness evidenced hereby shall
be collected by or through an attorney-at-law, Holder shall be entitled to
collect from Maker all costs of collection, including reasonable attorneys’
fees.


Maker hereby waives presentment, demand for payment, protest and notice of
protest, notice of dishonor and all other notices in connection with this Note.
This Note shall be payable without right of setoff, any defense or want or
failure of consideration, nonperformance of any condition precedent, nondelivery
or delivery for a special purpose or any other defense of any nature whatsoever.


THE VALIDITY OF THIS NOTE, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE HOLDER HEREOF WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS NOTE SHALL BE TRIED AND LITIGATED IN THE STATE AND



--------------------------------------------------------------------------------




TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN CLARK
COUNTY, NEVADA. MAKER AND THE HOLDER WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS PARAGRAPH.
MAKER AND THE HOLDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. MAKER REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
[Signatures being on following page]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Note to be executed under
seal by its duly authorized officer as of the day and year first written above.


ATLANTICUS HOLDINGS CORPORATION, a Georgia corporation
 
By:_________________________________________
Name:
Title:
 
 
 












--------------------------------------------------------------------------------




EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


Pursuant to that certain Loan and Security Agreement (the “Loan Agreement”)
dated as of November 26, 2014, by and among ATLANTICUS HOLDINGS CORPORATION, a
Georgia corporation (“Borrower”), the Subsidiaries of Borrower party thereto and
Dove Ventures, LLC, a Nevada limited liability company, as Lender (the “Lender”)
(capitalized terms used herein and not otherwise defined having the meanings
given such terms in the Loan Agreement), the undersigned, being the chief
financial officer of Borrower (and in that capacity and not in my individual
capacity), hereby certifies to the Lender as follows:


1.The undersigned is the chief financial officer of Borrower and, in that
capacity, is authorized and empowered to issue this certificate for and on
behalf of Borrower.


2.Borrower is, on the date hereof, in compliance with all the terms and
conditions set forth in the Loan Agreement on its part to be observed and
performed, which terms and conditions are incorporated herein by reference; and


3.On the date hereof, no Default or Event of Default has occurred or is
continuing.


IN WITNESS WHEREOF, the undersigned has set his hand and seal this _____ day of
_______, 201__.






                        
_________________________________(SEAL)
Name:
Title:
Atlanticus Holdings Corporation






--------------------------------------------------------------------------------








SCHEDULE 4.1


COMMERCIAL TORT CLAIMS


None







